270 F.2d 503
UNITED STATES of America ex rel. Charles WATKINS, Appellantv.Angelo C. CAVELL, Warden, Western State Penitentiary,Pittsburgh, Pennsylvania.
No. 12963.
United States Court of Appeals Third Circuit.
Submitted Sept. 25, 1959.Decided Oct. 6, 1959.

Charles Watkins, pro se.
Joseph Solomon, Dist. Atty., for Lawrence County, New Castle, Pa., for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from refusal of a writ of habeas corpus by the district court for the Western District of Pennsylvania.  We have examined the appellant's contention and agree with the conclusion of the district court that he presents no grounds for the relief sought.


2
The judgment of the district court will be affirmed.